DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,6,13 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Tanigawa-JP05193745.
Tanigawa discloses 1. A method of manufacturing a part (metal workpiece- Abstract), the method comprising: providing a component (metal-Abrstract) for cutting (Abstract-“cut a metal”); and directing a water jet 7 (Abstract) at the component so as to cut the metal component, the water jet 7 comprising water 1 and abrasive particles 4 that are crystalline solids formed from organic acid (Constitution, line 5-6 “carboxylic acid or amino acids are used for organic acids”) or calcium oxalate.  
2. The method according to claim 1, wherein the crystalline solid is a heterocyclic compound (Constitution of Tanigawa recites “carboxylic acid as an organic acid” that can be used as abrasive 
particle 4, and carboxylic acid is heterocyclic, as are many amino acids that Tanigawa also recites can be used as organic acid abrasive particle).  
3. The method according to claim 1, wherein the crystalline solids are formed from a diprotic acid (Amino acids are diprotic in acidic conditions-Tanagawa discloses that the pH can be 6 which is acidic).  
6. The method according to claim 1, wherein the crystalline solids comprise one or more metallic ions (Amino acids form stable five-membered chelates with various metal ions through the amine and carboxylate moieties (N,O-chelation)-Author Shimazaki  https://pubs.rsc.org/en/content/articlelanding/2009/dt/b905871k.)  
13. A method of water jet 7 cutting a component, the method comprising: providing a component (metal component) for cutting; and directing a water jet 7 at the component so as to cut the component (Abstract), the water jet 7 comprising water 1 and abrasive particles 4 that are crystalline solids formed from organic acid (Constitution, line 5-6 “carboxylic acid or amino acids are used for organic acids”) or calcium oxalate  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4,5,10,11,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright-5135484.
	Regarding claims 4,14, Tanigawa discloses the claimed invention above but does not specify that the amino acid particle 4 is uric acid/hydroxyapatite (Cls 4,14).  However, Wright teaches using uric acid (col 6, line 22,lines34-35) or hydroxyapatite (col 6, line 2) within a slurry to abrade away a component from another component. Regarding claims 10 and 11, Wright further teaches after abrading away the component that the area of work is flushed/rinsed with warm water between 105-110F (col 6, lines 27-29) which is between 30C-100C. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made for Tanigawa to use any known amino acid, such as uric acid or hydroxyapatite, as taught by Wright, in order to efficiently cut/abrade away with particles that control pH for improved process.  Furthermore, to flush/rinse the cut/abraded area of Tanigawa with warm water between 30-100C, would have been obvious to one of ordinary skill in the art at time invention was made, as taught by Wright, to remove any unwanted uric particles left behind. 
Regarding claim 5, Tanigawa discloses using organic acids and Wright teaches using uric acid or hydroxyapatite as abrasive particle. However, to use ammonium acid urate would have been a slight variation therefrom, since this is derived from uric acid and it would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa in view of Miller-10077966.
	Tanigawa discloses the invention as detailed above but does not disclose the particle size.  However, Miller teaches abrasive waterjet cutting (col 7, line 17) with abrasives having particle size of 50 microns (col 7, lines 21). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to use particles having 50 micron size, as taught by Miller, in the waterjet cutting method disclosed by Tanigawa in order to prevent plugging up the nozzle but be effective in cutting/removing material as desired.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa in view of Miller-8380338.
	Tanigawa disclose cutting a metal component with abrasive water blasting but does not disclose the workpiece being a fan blade for a gas turbine engine.  However, Miller teaches abrasive blasting holes in a turbine blade 10 of a gas turbine engine (col 5, line 25). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to use the blasting method disclosed by Tanigawa on any known workpiece, such as a blade from a turbine engine, as taught by Miller, in order to efficiently machine metal components like a turbine blade. 

Allowable Subject Matter
Claims 8,9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar methods of abrasive jet blasting.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
November 5, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723